Title: Alice Lee Shippen to Elizabeth Welles Adams, 17 June 1781
From: Shippen, Alice Lee
To: Adams, Elizabeth Welles


     
      Philadelphia 17. June 1781
     
     I have long promis’d my self the Honor of a Correspondence with you Madam, and now I cannot in person enquire of your Health and Welfare from Mr. A— your good Spouse, I can no longer deny my self the satisfaction of doing so in this way; and if I can be of the least Service to you here, either by communicating or otherwise, you cannot oblige me more than by commanding me. My Brother A. L— is with us, and with Mr. S— desires to be remember’d in the most respectfull manner to yourself and Mr. A—, on whose safe arrival at Boston I congratulate you Madam, and it gives me great pleasure to hear that the People have Virtue and Discernment enough still to respect and love him: may they long continue to do so; and may he live long, very long, to serve them and enjoy their Gratitude.
     The British are making sad Havock in Virginia, they have taken six Members of their Assembly: I am much distress’d lest a Brother I have in that Body should be one of their number. I am sure none of my Brothers will find any Mercy with them. A French Fleet in Virginia now might do every thing we wish, but I despair of such assistance while a certain person is our Minister. He has sent his resignation to Congress; this is probably no more than a State Trick to fix him more firm in the Saddle. He says perhaps he is too Old, but he does not perceive any thing like it himself; and then gives a strong Proof of it by recommending his Grandson as the Person who will, in a Year or two, be most fit for our Plenepotentiary. From this recommendation one or the other of these two things is clear, either Mr. F—’s faculties are impair’d, or he thinks ours are. This same Gentleman is now blackening the Character of Mr. J:A. to Congress more than he did Mr. L—’s, and he has got the french Minister to join him.—I fear I shall quite tire you; I will only beg leave to add that I am with the highest Esteem, Madam, your very humble Servt.,
     
      A:S.
     
    